Citation Nr: 1507818	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), and a disability rating in excess of 70 percent on and after February 15, 2006.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 15, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to January 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2006 and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a March 2006 rating decision, the RO granted an initial disability rating of 30 percent for PTSD, and in a September 2007 rating decision, the RO granted an increased disability rating of 70 percent, effective February 15, 2006.  Because the increased disability ratings assigned are not the maximum ratings available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, the Board notes that the RO has not issued a Statement of the Case in connection with the Veteran's disagreement with the effective date of the grant of entitlement to a TDIU.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Because the Veteran's September 2007 written statement clearly disagrees with the effective date for entitlement to a TDIU in connection with her service-connected PTSD, the Board has jurisdiction to address this issue herein.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

2. The probative, competent evidence demonstrates that the Veteran's service-connected PTSD rendered her unable to secure or follow a substantially gainful occupation on and after January 8, 2000.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a disability rating in excess of 70 percent for PTSD on and after February 15, 2006, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for entitlement to a TDIU have been met on and after January 8, 2000.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A May 2006 letter satisfied the duty to notify provisions, and the Veteran's increased rating claim was subsequently re-adjudicated.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim). 
  
In addition, the record contains the Veteran's VA treatment records and examination reports, Social Security Administration (SSA) records, private treatment records, and lay evidence.  The Veteran also underwent VA examination in December 2004, February 2006, and July 2007.  Upon review, the Board finds the VA examinations sufficient and adequate for rating the disability on appeal as well as the effects of her service-connected disability on her ability to obtain and maintain substantially gainful employment during the appeal period.  The VA examiners reviewed the medical evidence and the Veteran's lay statements, performed psychological examinations, and provided sufficient information to rate the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning her symptoms of and treatment for PTSD as well as her employment history.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or her representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).
  
PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  When an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, however, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected disability has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to February 15, 2006, and 70 percent disabling thereafter.  Therefore, to warrant a higher disability rating for the period prior to February 15, 2006, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for the 70 percent or 100 percent evaluation.  To warrant a disability rating in excess of 70 percent on and after February 15, 2006, the evidence must demonstrate total occupational and social impairment.

Here, the Board finds the evidence demonstrates that throughout the pendency of the appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, to include work, family relations, thinking, and mood.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that throughout the appeal period, the Veteran's PTSD was manifested by near-continuous depression, anxiety, panic attacks, feelings of guilt and worthlessness, crying spells, irritability, a labile mood, anhedonia, sleep impairment, suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  A July 1999 VA treatment record indicates the Veteran had a history of a suicide attempt in the early 1980s and currently lived with her husband in a conflictual but non-abusive relationship.  An August 1999 VA treatment record indicates the Veteran had received mental health outpatient treatment through VA as early as May 1994.  An August 1999 private treatment record indicates the Veteran was hospitalized because she had planned to shoot herself.  Diagnostic testing revealed a high level of depression.  The physician reported that the Veteran seemed seriously depressed, very likely to convert psychological distress into physical ailments and complaints, to lack insight, and to behave in a rather dependent and emotionally dramatic manner.  A May 2000 VA treatment record shows the Veteran reported that she was depressed all the time, and a July 2000 VA treatment record shows the Veteran was alternating between severe depression with suicidal thoughts, irritability, and feeling overwhelmed.  

Records dated in November 2000 from the SSA indicate the Veteran had been divorced three times and that her relationships had not been good.  She mostly saw her family because she did not enjoy seeing other people and did not tolerate other people well because she was irritable.  She had daily panic attacks and exacerbations with stress.  She was positive for vegetative symptoms of low energy, underactive appetite, and hypersomnia or insomnia.  Although she was able to understand and carry out simple instructions and get along with the public, supervisors, and co-workers, the examiner found she was only marginally able to sustain focused attention and probably could not complete tasks in a timely manner.  In addition, she was not able to adhere to a work schedule and might have difficulty meeting production norms.  She was at moderate risk of decompensation under stress, and she was not able to manage disability funds.  

A May 2003 letter from a VA physician indicates the Veteran had significant occupational and social impairments due to her PTSD and was considered unemployable, and a May 2003 VA treatment record indicates the Veteran had a strained relationship with her children.  In correspondence dated in June 2003, the Veteran reported that she had been fighting depression, anxiety, and panic attacks on and off for many years and had become a recluse.  A December 2003 VA treatment record indicates the Veteran had severe social and occupational impairment, and the VA physician found she was totally disabled.  

On VA examination in December 2004, the Veteran reported feeling depressed, unhappy, and that life was not worth living.  She stated that she did not go out of the house and always felt like staying in bed.  She stated that she did not have any outside relationships or friendships, and she had no interest in developing them because she did not trust people.  She had a past history of suicidal attempts but was not actively suicidal at the time, although she had constant thoughts of being better off dead.  The VA examiner found the Veteran was unable to work.  In a June 2007 letter, a VA physician, Dr. J. Will, reported that the Veteran had been unable to work for seven years due to the severity of her PTSD.  Her symptoms included suicidal ideation, homicidal ideation, depression, anxiety, obsessions and compulsions, and avoidance behaviors.  

Additionally, the Veteran's GAF scores ranged from 40 to 55 throughout the pendency of the appeal, indicating a range of major impairment in several areas to moderate difficulty in social or occupational functioning.  While there were times wherein the Veteran's GAF score improved or worsened, the Board notes the manifested symptoms remained largely constant.  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent for PTSD throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

However, the evidence does not reflect gross impairment in thought processes or communication, persistent hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of closest relatives, own occupation, or own name.  Rather, the evidence shows the Veteran's thought processes were goal-directed, her speech was normal, and her memory was intact.  Throughout the pendency of the appeal, she was oriented, her behavior was appropriate, and her hygiene was good.  Furthermore, physicians consistently found that the Veteran was not a persistent danger of hurting herself or others.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411, 5107(b); see Hart, 21 Vet. App. 505.
 
Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the pendency of the appeal, the Veteran's PTSD was manifested by symptoms of near-continuous depression, anxiety, panic attacks, feelings of guilt and worthlessness, crying spells, irritability, a labile mood, anhedonia, sleep impairment, suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is not service-connected for any other disability, and accordingly, this is not an exceptional circumstance where the evaluation fails to capture all the service-connected disabilities. 

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.

Upon review, the Board finds the evidence demonstrates that the Veteran's PTSD prevented her from securing and following a substantially gainful occupation on and after January 8, 2000.  In a February 2006 claim, the Veteran reported that she had been totally disabled due to her PTSD since the spring of 2000.  In addition, the record shows the SSA determined that the Veteran became totally disabled due to affective disorders on January 8, 2000.  The SSA examiner specifically found the Veteran was only marginally able to sustain focused attention and probably could not complete tasks in a timely manner.  In addition, she was not able to adhere to a work schedule, might have difficulty meeting production norms, and was not able to manage disability funds.  Likewise, VA physicians in May 2003 and December 2003 opined that the Veteran was considered unemployable and totally disabled, respectively, and VA examiners in December 2004 and February 2006 found the Veteran was unable to secure and follow a substantially gainful occupation as the result of her PTSD.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected PTSD rendered her unable to secure or follow a substantially gainful occupation on and after January 8, 2000.  Accordingly, entitlement to a TDIU is warranted on and after January 8, 2000.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 53-56.   

ORDER

Entitlement to an initial disability rating of 70 percent, but not higher, for PTSD is granted.

Entitlement to a disability rating in excess of 70 percent for PTSD on and after February 15, 2006, is denied.

Entitlement to a TDIU is granted on and after January 8, 2000. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


